department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx ln zs wy -_ tax_exempt_and_government_entities_division number release date legend org organization name xx date uil org address date person to contact identification_number contact telephone number in reply refer to te_ge review staff ein last date for filing a petition with the tax_court march 20xx certified mail - return receipt requested deat a final adverse determination_letter as this is to your exempt status under sec_501 of the internal_revenue_code your exemption from federal_income_tax under sec_501 c of the code is hereby revoked effective january 20xx our adverse determination was made for the following reasons organizations described in sec_501 and exempt under sec_501 must be organized and operated exclusively for an exempt_purpose your organization has not performed any activities since your inception and you have provided no information regarding your receipts expenditures or activities you have not established that the org has been operated exclusively for an exempt_purpose you have failed to meet the requirements of sec_501 and sec_1_501_c_3_-1 in that you have failed to provide information and establish that you were operated exclusively for an exempt_purpose contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter oe processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling or you can contact the taxpayer_advocate nearest you by calling or writing to internal_revenue_service taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha a ramirez director eo examinations tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely enclosures publication publication report of examination letter catalog number 34809f explanations of items schedule number or exhibit form 886-a rev date name of taxpayer december 20xx tax identification_number year period ended org legend org organizationname xx date city city xyz state president president mayor mayor facts-the organization received exempt status as a c by the service ruling date xx the ruling was an advanced ruling based on the application indicating that the organization was to raise funds through the city of city xyz controlled development funding to build low_income_housing projects the funding was anticipated to be over dollar_figure possibly due to the city of city mayor being convicted in federal court of racketeering in december of 20xx no funds were ever received the board dismantled and no activities were ever performed by the organization the organization never had any assets and at this time has only one officer and or director president law--- per irm c --this organization is not operating exclusively for any exempt purposes and is no longer active per sec_1_501_c_3_-1 the organization in order to retain its exempt status must be operated for an exempt_purpose taxpayers position---the taxpayer stated that he wanted to keep the exempt status just in case he can get some funding however the taxpayer has not been able to provide any evidence or information that any exempt_activities will be ever be performed goverments position--evidence clearly indicates that the organization will nor start operating for exempt purposes and therefore its exempt status should be terminated through revocation per irm since there has been no dissolution of the corporate status at the state level the organization cannot be terminated but must be revoked form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service
